Bleckley, Judge.
1. Perjury may be assigned upon an affidavit charging an offense, and made for the purpose of procuring a warrant therefor. Such an affidavit, made for such a purpose, is the beginning of a judicial proceeding. It belongs to proceedings before arrest, and is treated of under that head in the Code, section 4714. It sets forth probable cause for a warrant, and upon it alone a warrant might issue. Enough is established to result legally in depriving the accused person, for a time, of his liberty. Treating probable cause as the issue or point in question, there can be no doubt that the matter of the affidavit is vitally material. On the trial of the accused for the offense, the affidavit itself would not be admissible, but the matter it contains (sworn to as true) is not the less material on that account. For the crime of perjury to be committed, it is not necessary that the false swearing should take place on the trial, or even in respect to facts which the trial must directly involve. Affidavits in judicial proceedings, though touching matters incidental or collateral, may be instruments of perjury — 2 Chit. Cr. Law, 303; 3 Gr’l’f’s Ev., section 190; 2 Bish. Cr. Pr. §845.
2. The justice of the peace acted officially — was authorized to administer the oath — administered it lawfully, and the oath was lawful. That he acted in a judicial capacity need not further appear. The Code does not make it. requisite that he should — see section 4460. It is probable that, in administering the oath, he was not acting in a judicial capacity; but that would not prevent the affidavit from being made in a judicial proceeding. Test this by the in*341stance of an affidavit to hold to bail, or an affidavit to procure an attachment.
3. What proceeding and what issue the indictment refers to, may be collected with reasonable certainty from its language. They are plainly indicated, and, if they are. not described with technical amplitude and accuracy, the imperfection may have been cause for exception before trial, but is not ground for arresting the judgment — Code, section 4629. In these matters of description, the indictment seems very nearly, or quite, up to the ordinary requisites of good pleading — 2 Chit. Cr. Law. 307; 2 Bish. Cr. Pr., sections 854, 845 ; 52 Ga., 242.
4. The court may instruct the jury, that if they find, from the evidence, beyond a reasonable doubt, that all the allegations in the indictment are true, they should find the prisoner guilty. Such a charge is not like one which groups certain facts, less in extent than the whole contents of the indictment, and submits their truth or falsity as decisive of guilt or innocence — compare 34 Ga., 263; Tucker vs. The State, 57 Ga., 503. Unless the jury are to find the prisoner guilty, when convinced by the evidence, beyond any reasonable doubt, that the whole of the. indictment is true, the trial is work without an object.
5. We find in the record no good cause for granting a new trial. The judge, by his explanatory note, leaves nothing of any importance in the ground of the motion which relates to dealing with one of the prisoner’s witnesses in presence of the jury.
Judgment affirmed.